EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Zhengyu Feng on 2 February 2022.

Claims 14-23 and 26-28 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-10 and 13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4 September 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The application has been amended as follows:

	Claim 1. (Amended): A method of creating a plant with a blue flower color, the method comprising the step of transforming the cells of the plant to express a Campanula-derived flavonoid 3',5'-hydroxylase transgene (CamF3'5'H) and a Clitoria-derived anthocyanin 3',5'-O-glucosyltransferase transgene (CtA3'5'GT) so that delphinidin-based anthocyanins having glycosyl-residues at both the 3'- and 5'-positions of the anthocyanin B-ring coexist with a flavone glycoside or flavonol glycoside in the cells of the plant,
	wherein the transformation is carried out by:
	introducing the Clitoria-derived anthocyanin 3',5'-O-glucosyltransferase gene into the cells of the plant;
	further introducing the Campanula-derived flavonoid 3',5'-hydroxylase gene into the cells of the plant when the cells of the plant do not accumulate any delphinidin-based anthocyanins; and
	further optionally introducing a flavone synthase transgene or a flavonol synthase transgene into the cells of the plant when the cells of the plant do not accumulate any flavone glycosides or flavonol glycosides,
	wherein the plant is rose, lily, carnation, dahlia, Phalaenopsis aphrodite, or chrysanthemum,


	At claim 14, lines 6 and 7, “gene” has been amended to -- transgene --.

In an interview with Applicant’s attorney on 2 February 2022, the above amendments to claims 1 and 14 were approved in addition to the rejoinder of all withdrawn claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.

/David H Kruse/
Primary Examiner, Art Unit 1663